                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                            NO. 7:14-CV-113(D)

UNITED STATES OF AMERICA, and                  )
STATE OF NORTH CAROLINA,                       )
             Plaintiffs,                       )
                                               )
             v.                                ) ORDER ALLOWING U.S. MARSHAL
                                               ) TO REMOVE OCCUPANTS BY
COMPASSIONATE HOME CARE                        ) NECESSARY AND REASONABLE
SERVICES, INC., CAROL ANDERS,                  ) FORCE AND TO SECURE
RYAN SANTIAGO, CHARLENA                        )PROPERTY
BRYANT, TAMMY THOMPSON, and                    )
ANTHONY ANDERS,                                )
                Defendants.                    )


      Upon Motion by the United States of America and the State of North Carolina,

it is hereby ORDERED that the United States Marshal and his deputies are
                                                    '
authorized and directed to take all actions, including the use of force, that are

reasonably necessary to remove persons occupying a property subject to writ of

execution [D.E. 282 - 290] who fails to vacate the property immediately and

permanently upon request by the United States Marshal and his deputies. Any

person occupying a property subject to a writ of execution [D.E. 282 - 290], shall take

with him or her all personal property as directed by the United States Marshal and

his deputies (but leaving all improvements, buildings, fixtures, and appurtenances to

the property). If any person fails or refuses to remove his or her personal property as

directed by the United States Marshal and his deputies, such personal property shall

be deemed forfeited and abandoned, and the United States Marshal and his deputies

are authorized to remove it and to dispose of it in any manner they see fit, including

                                           1
sale, in which case the proceeds of the sale are to be applied first to the expenses of

sale and the balance to be paid into the Court for further distribution in connection

with the judgment in this case.

      IT IS FURTHER ORDERED that the United States Marshal and his deputies

shall take all steps reasonably necessary to secure and protect the properties subject

to the writs of execution [D.E. 282 - 290].

      SO ORDERED. This the        It    day of $n.e2019.



                                  J~S C.~~~          III
                                  United States District Judge




                                              2
